Citation Nr: 1224421	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the Board remanded the claim for the RO to schedule a hearing as requested by the Veteran.  The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 
 
In December 2011, the Board remanded the claim for additional development.  New medical evidence obtained by the RO raised the issue of hearing loss in the left ear as well as the originally claimed right ear.  The Board re-characterized the issue on appeal accordingly.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran served as a seaman in the U.S. Navy including duties as a fire fighter on the hangar and flight deck of an aircraft carrier.  While on leave in July 1970, the Veteran sustained a head injury and concussion following a fall from the second story of a building.  He contends that he experiences hearing loss caused by exposure to aircraft engine noise or, alternatively, as a residual of the head injury.  In April 2011, the RO granted service connection for residuals of a concussion and assigned a rating under Diagnostic Code 8045 for traumatic brain injury.  Symptoms of headaches and dizziness were considered but not loss of hearing acuity.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A June 1969 enlistment physical examination included an audiometric test that showed normal hearing bilaterally.  Service treatment records contain reports of private emergency room care in July 1970 after the fall and at a naval hospital starting in August 1970.  The records are silent for any reports by the Veteran or observations by medical examiners of any symptoms of organic ear injury, disease, or loss of hearing acuity.  The Veteran underwent substantial work up examinations and testing and was diagnosed with organic brain syndrome secondary to trauma.  The Veteran was later evaluated for unusual behavior, was absent without authorized leave for several periods of time, and received an honorable, early administrative discharge.  The Veteran denied any hearing deficits on his September 1971 discharge physical examination.  The examiner noted no organic ear disorders.  No audiometric testing was performed.  A whisper test appeared to have been performed but the notation was not completed for the right ear and noted as 
"WV /75" for the left ear.  

Post-service private and VA outpatient records are silent for any treatment for hearing loss through January 2004.  In September 2003, the RO received the Veteran's claim for service connection for right ear hearing loss.  The Veteran did not explain why his claim was for the right ear only.  In January 2004, a VA audiologist noted the Veteran's report of exposure to aircraft noise for six months aboard the aircraft carrier and his fall from a second story building.  On examination, puretone thresholds were 20, 20, 25, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively in the right ear and 25, 20, 35, 25, and 25 decibels at the same frequencies respectively in the left ear.  Speech discrimination scores were 96 percent bilaterally.  The audiologist noted that the Veteran's right ear hearing acuity did not meet the VA criteria for disability.  Therefore, the audiologist did not comment on possible etiologies.   

In a VA outpatient treatment report for an unrelated disorders, the examiner noted the Veteran's reports of working as a truck driver, laborer, and from 1983 to 1998 as a civil engineering technician. 

In a June 2011 Board hearing, the Veteran stated that he first experienced hearing loss approximately one and one-half years after service.  He stated that he was unable to clearly understand conversation and that the dysfunction became more severe in about 1982.   He recalled seeking treatment on several occasions but could not remember where or when it was provided.  In addition to the work history discussed above, the Veteran stated that he worked as a county court administrator but had a difficult time holding a job because of alcohol abuse and dizzy spells.  He contended that the spells suggest that his hearing loss may be associated with the head trauma.  The Veteran did not indicate that he was receiving any on-going private or VA care or hearing aids.  He did not describe the impact of his contended disorder on his daily activities or on his capacity for employment.   

An additional VA medical examination is not required unless the medical evidence of record is not adequate or sufficient for the appropriate action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  VA will afford a claimant an examination if VA determines it is necessary to decide the claim, which clearly makes the decision discretionary to VA.   38 C.F.R. § 3.159(c)(4)(i)(2011) (emphasis added).   

In December 2011, the Board remanded the claim to obtain a current examination and an opinion to determine whether any hearing acuity disability was caused by acoustic trauma from aircraft engine noise exposure in service or as a residual of the 1970 head trauma. 

Prior to the Board's remand, the RO scheduled the Veteran for an audiometric examination.  In November 2011, a VA audiologist noted a review of the claims file (Electronic tracking records showed that the file was being held in abeyance at the Board and may have been temporarily transferred to the RO/VA Medical Center.)  The audiologist noted the Veteran's reports of six months of service on an aircraft carrier using hearing protection and the fall and head injury in 1970.  On examination, puretone thresholds were 45, 40, 40, 45, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively in the right ear and 25, 20, 40, 35, and 30 decibels at the same frequencies respectively in the left ear.  Speech discrimination scores were 100 percent bilaterally.  The Veteran denied experiencing tinnitus.  The audiologist noted the results of the enlistment, discharge, and 2004 VA examinations that showed normal hearing.  Inconsistently, the audiologist noted, "A review of the SMRs indicated a significant shift in hearing levels during military service.  However, hearing levels remained within normal limits."  The audiologist cited a 2005 study by the National Academy of Sciences, Institutes of Medicine entitled Noise and Military Service (NMS Study) (Sep. 22, 2005) for the proposition that there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  The audiologist concluded that in view of the normal (whisper) test at the end of service, the current hearing loss was not caused by noise exposure in service.  The audiologist did not address the possible effects of the 1970 head trauma.  

The Board reviewed this study which was funded by VA.  A thirteen member committee of physicians, scientists, and medical school professors made several findings relevant to this Veteran's claim.  First, the committee concluded that there was insufficient evidence from studies of animals or humans to determine whether permanent noise-induced hearing loss can develop much later in a lifetime, long after the cessation of that noise exposure.  Although adequate studies have not been performed, the committee concluded that the available medical data showed that such delayed effects are unlikely.  Second, the committee concluded that in the absence of audiograms obtained at the beginning and end of service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  NMS Study at 9-10.  The committee further explained that a young person's awareness of the effects of noise exposure may be delayed.  Noise induced hearing loss of 15-30 decibels at high frequencies may not cause difficulty with communications in a young adult at the time of military discharge.  However, when later combined with an additional 20-30 decibels caused by aging, a moderate loss of 40-50 decibels may be sufficient to interfere with communications.  The individual may then become aware of the effects as compared to same-aged peers without the noise exposure.  Id. at 154-55.  

In January 2012, a VA audiologist at another VA medical facility noted a review of the claims file, noting the same enlistment, discharge, and 2004 VA test results but concluding that there was no adequate test at the time of military discharge.  This audiologist noted that the Veteran did not use hearing protection in service and did not note the occurrence of the head trauma.  On examination, puretone thresholds were 40, 45, 45, 45, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively in the right ear and 25, 30, 45, 35, and 40 decibels respectively at the same frequencies in the left ear.  Speech discrimination scores were 96 percent bilaterally.  The audiologist concluded that it was not possible to determine whether the current hearing loss was caused by noise exposure in service because there were no measured hearing levels at the time of discharge.   The audiologist did not address the effect, if any, of the 1970 head trauma.      

A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In this case, the examinations required by the Board were performed but the opinions provided did not address the alternative cause of hearing loss from head trauma.  Moreover, the two opinions by the VA audiologists are disparate.  One examiner concluded that an opinion could not be provided for or against a relationship to noise exposure in service in the absence of adequate testing at the time of discharge.  The other examiner found that the notations for the discharge whisper test were adequate to conclude that the Veteran had normal hearing at discharge.  This examiner determined that the current hearing loss was not related to noise exposure in service, citing the NMS Study.  However, the study committee  found late onset hearing loss from noise exposure to be unlikely but that sufficient studies had not been performed.  Moreover, the study committee provided an explanation how some hearing loss may be caused by noise exposure but not recognized until combined with later effects such as aging.  

As the most recent audiometric test results show bilateral hearing loss that meets the VA criteria for disability, the Board concludes that a supplemental opinion is necessary to address the effect, if any, of the Veteran's head injury on hearing acuity and to obtain further medical assessment of the Veteran's particular history in view of the NMS study findings.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA audiologist or physician with experience in otology.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner also review the September 2005 study by the Institutes of Medicine, Noise and Military Service including the findings summarized by the Board above.  Request that the examiner provide findings or opinions as they pertain to this Veteran's case as follows: 

a.  Are the notations of the whisper test performed for a military discharge physical examination in September 1971 together with the Veteran's self-report of no sensed hearing loss sufficient to conclude that the Veteran's hearing was normal at the time of discharge? 

b.  Is the Veteran's current bilateral hearing loss a residual of the head trauma incurred in 1970?  The examiner must provide an explanation of the basis for the opinion.  If an opinion is not possible, the examiner must explain the reason such as insufficient medical history in the file, inadequate state of medical knowledge, or lack of knowledge and experience of the examiner.  

c.   Considering the audiometric test results of record for the Veteran and the findings of the NMS committee regarding late onset or late awareness of hearing loss after noise exposure, is the Veteran's current bilateral hearing loss caused in whole or in part from intermittent exposure to aircraft engine noise over a six month period of time in 1970?  If an opinion is not possible, the examiner must explain the reason such as insufficient medical history in the file, inadequate state of medical knowledge, or lack of knowledge and experience of the examiner.  

d.  If and only if the examiner is unable to provide an opinion without a clinical and audiometric examination of the Veteran, then schedule the Veteran for a VA audiometric or organic ear examination as requested by the examiner. 

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  If the evidence so indicates, consider whether hearing loss is appropriately rated as a residual of service-connected traumatic brain injury.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

